Citation Nr: 0733427	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  03-02 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial compensable rating for diabetic 
nephropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1969.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to facilitate the conduct of needed procedural and 
evidentiary development.  Following the AMC's completion of 
the requested actions, the case has since been returned to 
the Board for further review.  


FINDING OF FACT

From February 6, 2001, to the present, the disability picture 
presented with respect to the veteran's service-connected 
diabetic nephropathy more nearly approximates severe kidney 
dysfunction, with blood urea nitrogen (BUN) levels nearly at 
or above 40 milligrams percent, diminished energy levels, and 
weakness.  


CONCLUSION OF LAW

The criteria for an initial 80 percent rating, but none 
greater, for diabetic nephropathy, from February 6, 2001, 
have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7502, 7535 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

As noted above, this matter was remanded by the Board most 
recently in April 2006, and on several prior occasions to 
facilitate the conduct of additional evidentiary and 
procedural development.  All of the actions previously sought 
by the Board through its prior development requests appear to 
have been completed in full as directed, and neither the 
veteran, nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claim, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
initially through the AMC's letters of June 2004, May and 
June 2005, and April and August 2006, to include the notice 
required by Dingess/Hartman.  The appellant was thereby 
notified that he should submit all pertinent evidence in his 
possession.

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the VCAA notice letters as to the claim for 
initial rating herein at issue were prepared and furnished to 
the veteran-appellant subsequent to the initial RO decision.  
Notice is taken that where VCAA notice is defective, the 
Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders v. 
Nicholson, 487 F.3d 881 (2007) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim.. "  Mayfield, 
supra, at 128.

In the instant case, timely VCAA notice would not have 
operated to alter the outcome in the instant case, noting 
that while the evidence on file warrants the assignment of an 
initial rating of 80 percent, persuasive evidence indicating 
that a 100 percent evaluation is warranted is lacking.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  In 
view of the foregoing, the Board cannot conclude that this 
defect affected the essential fairness of the adjudication, 
and thus, the presumption of prejudice is rebutted.  Id.

VA did not provide such notice to the veteran prior to the RO 
decision that is the subject of this appeal.  Notwithstanding 
this belated notice (Pelegrini, supra), the Board determines 
that the AMC cured this defect by providing complete VCAA 
notice together with readjudication of the claim, as 
demonstrated by the supplemental statements of the case 
(SSOC) in December 2005, January 2006, and November 2006.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The Court of 
Appeals for Veterans Claims has held that an SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
As the SSOCs complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield II, 444 F.3d at 1333-34.  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that the record 
contains the veteran's service medical records, as well as VA 
examination and treatment records, inclusive of reports of 
multiple VA medical examinations afforded the veteran for the 
purpose of determining the severity of the service-connected 
disability at issue.  These evaluations were thorough in 
nature and provided findings that are adequate for rating the 
veteran's service-connected bronchitis.  In this regard, it 
is noted that every effort has been made to ensure that data 
as complete as possible be obtained.  That being the case, 
and inasmuch as neither the appellant nor his representative 
challenges the sufficiency of the evidence, and that there is 
ample competent evidence of record to render an appellate 
decision, there is no duty to obtain in this instance any 
additional VA medical examination or a medical opinion.  
38 C.F.R. § 3.326.  Accordingly, it is found VA has satisfied 
its duties under the VCAA.

Merits of the Claim for Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.    Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for diabetes mellitus was established by 
RO action in February 2002.  At that time, a 20 percent 
rating was assigned under 38 C.F.R. § 4.119, DC 7913, 
effective from February 6, 2001.  The originally assigned 20 
percent rating has remained in effect since that time, 
although the record reflects that by rating action in July 
2003, the RO recharacterized the disability in question to 
that of diabetes mellitus, including conditions of 
nephropathy, retinopathy, and peripheral neuropathy.  
According to Note (1), following DC 7913, compensable 
complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation, and inasmuch as nephropathy 
is not explicitly or implicitly referenced therein, the Board 
herein separately evaluates the veteran's diabetic 
nephropathy.  

Given that the veteran timely appealed the initial rating 
assigned in February 2002, the holding in Fenderson v. West, 
12 Vet. App. 119 (1999) is applicable.  Under Fenderson, at 
the time of an initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found.  As such, the question herein presented for 
review is whether an initial schedular rating in excess of 0 
percent is in order during the period from February 6, 2001, 
to the present.

Chronic nephritis or toxic nephropathy are to be rated as 
renal dysfunction.  38 C.F.R. § 4.115b, DCs 7502, 7535.

Pursuant to 38 C.F.R. § 4.115a, renal dysfunction, due to 
nephritis or toxic nephropathy, requiring regular dialysis, 
or precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN [blood 
urea nitrogen] more than 80 milligrams percent (mg%) 
[milligrams per 100 milliliters]; or, creatinine more than 
8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular, warrants a 100 
percent rating.  Renal dysfunction characterized by 
persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or a limitation of exertion warrants an 80 percent rating.  
Renal dysfunction associated with constant albuminuria and 
some edema; or, a definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under DC 7101 
warrants a 60 percent rating.  Renal dysfunction where 
albumin is constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under DC 7101 
warrants a 30 percent rating.  Renal dysfunction with albumin 
and casts with history of acute nephritis; or, hypertension 
that is noncompensable under DC 7101 is 0 percent disabling.  

Pursuant to 38 C.F.R. § 4.115a, one of the measures of renal 
dysfunction is the degree of BUN elevation.  Notice is taken 
that in November 2000, the veteran's BUN was 41 milligrams 
per deciliter and that his creatinine was 1.5 milligrams per 
deciliter.  On the initial VA medical examination in July 
2001, the veteran's BUN level was not then tested, nor was 
any opinion offered as to the BUN shown in November 2000; the 
veteran's prior creatinine level of 1.5 was noted to be but 
slightly elevated.  Results from subsequent testing of the 
veteran's creatinine level denote a high of 2.3, as measured 
in December 2003 and in November 2005, with most of his 
creatinine values ranging from 1.2 to 1.8 during the period 
from February 2001 to the present.  

On the other hand, a BUN of 22 was recorded in November 2002, 
while a BUN of 47 was shown in December 2002.  A BUN of 37 
was indicated in February 2003; VA examination in April 2003 
led to entry of pertinent diagnoses of nephropathy with renal 
insufficiency, manifested by elevations in creatinine and 
BUN.  A history of microalbuminuria was set forth by the 
veteran.  

BUN values of 39, 34 and 55 were obtained in May, November, 
and December 2003, respectively, and outpatient evaluation in 
December 2003 showed pitting edema of the lower extremities.  
While there was an elevation in the veteran's baseline renal 
insufficiency, the veteran's elevated BUN and creatinine 
levels were judged to be likely due to over-diuresis from use 
of Lasix.  A reduction and subsequent elimination of Lasix 
followed, with creatinine levels of 1.3 percent and 1.1 
percent being shown in February and November 2004, 
respectively.  

A VA medical examination in November 2004, in pertinent part, 
identified a urine creatinine of 151.7 and albumin of 2.0, 
with a microalbumin/creatinine ratio of 13.2.  

Data provided by the Social Security Administration in 2005 
indicates that the veteran was found to be totally and 
permanently disabled by that agency as of October 2003, due 
to chronic heart failure, hypoventilation syndrome, obesity, 
and diabetes mellitus.  

BUN levels of 22, 44, and 46 were recorded in March 2005; in 
April 2005, the veteran's BUN was 28.  BUN levels of 52, 31, 
27, and 44 were noted during the period from July to November 
2005.  A BUN level of 79 was shown in February 2006, and BUN 
values of between 55 and 58 were noted during June 2006.  BUN 
levels of 58 and 56 were also noted in July and August 2006, 
respectively.  

In July 2006, the veteran was evaluated by VA due to an acute 
creatinine elevation in March and April 2006.  He denied any 
gross edema apart from trace edema of the lower extremities 
for the past several years.  Trace edema of the lower 
extremities was shown objectively.  The assessment was of 
acute on chronic renal failure with resolution of the acute 
renal failure.  

In order to clarify the degree to which the veteran's 
diabetes mellitus was affecting his kidney function, the 
Board by its April 2006 remand directed that the veteran be 
afforded a VA medical examination, which was performed in 
September 2006.  The veteran's then current complaints were 
of diminished strength and endurance, frequent leg swelling, 
and shortness of breath.  Any significant weight loss or gain 
was denied.  Objective examination disclosed no edema of the 
extremities; his BUN was 39 and a urine microalbumin screen 
was negative.  The pertinent findings yielded a diagnosis of 
diabetic nephropathy with a markedly diminished creatinine 
clearance and a recent exacerbation of chronic renal disease.  

In response to specific queries, the September 2006 examiner 
noted that the veteran had not demonstrated microalbuminuria 
on previous examinations, that he was without any significant 
edema, and that when present, his edema was not the result of 
nephropathy, but right-sided heart disease.  Also, in the 
examiner's opinion the veteran's hypertension preceded his 
renal disease and was essential in type, as opposed to a 
process secondary to nephropathy.  There was found by the 
examiner to be a definitive decrease in renal function with a 
calculated creatinine clearance of 53, representing 
approximately 30 percent of normal renal function.  While it 
was noted that the veteran had multiple medical problems 
making it difficult to determine what role his diabetic 
nephropathy played in his generalized poor health, weakness, 
and lethargy, it was determined to be reasonable to assume 
that his renal disease played some role in his decreased 
energy and weakness.  

In all, while there is evidence both for and against the 
assignment of an 80 percent rating for diabetic nephropathy, 
the Board is persuaded that the disability picture presented 
with respect to the veteran's nephropathy more nearly 
approximates the criteria for the 80 percent evaluation for 
the period from February 6, 2001, to the present.  Fenderson, 
supra; 38 C.F.R. § 4.7.  There is shown to be a 70 percent 
reduction of normal kidney function, based on the VA 
examination findings and conclusions in September 2006, and 
while varying BUN levels have been demonstrated, more values 
equaling or exceeding 40 mg% are shown throughout the period 
from February 2001 to the present than not.  There likewise 
is direct evidence that at least a portion of the veteran's 
diminished energy levels and weakness are directly 
attributable to his service-connected nephropathy.  While 
conceding the existence of evidence contraindicating 
entitlement to an 80 percent rating, the Board nevertheless 
assigns the 80 percent evaluation as it is determined that 
such rating best represents the level of impairment of kidney 
function resulting from the disability in question.  See 
38 C.F.R. §§ 4.1. 4.2, 4.3, 4.7, 4.10.  There is otherwise no 
indication with respect to the need for kidney dialysis or 
the existence of any greater level of impairment of kidney 
function, such as might warrant the assignment of a total 
schedular evaluation.  

In arriving at the decision to increase the rating for the 
veteran's kidney disease secondary to diabetes from zero 
percent to an 80 percent evaluation, the Board acknowledges 
some rather unusual aspects of this appeal.  Specifically, 
the medical evidence has at times indicated a paucity of 
abnormal clinical findings indicative of renal impairment and 
the pertinent laboratory findings have reflected essentially 
remissions in the disease as well as exacerbations, all of 
which have been correctly pointed out by the RO in its 
decision denying even a compensable rating.  Yet the 
objective laboratory evidence clearly shows that BUN levels 
at or above 40 milligrams percent have been reported on 
numerous occasions.  The most recent examination revealed a 
creatinine clearance of 53, representing only 30 percent of 
normal renal function.  Moreover, the only competent opinion 
that specifically addresses the question of whether the 
veteran's diminished energy levels and weakness are due to 
his kidney disease is to the effect that such symptoms are 
due in part to renal impairment.  While it is apparent that 
there are nonservice-connected diseases that may well explain 
some of the veteran's diminished energy levels and weakness, 
to include heart disease, in Mittleider v. West, 11 Vet. App. 
181, 182 (1998), the Court held that regulations require that 
when examiners are not able to distinguish the symptoms 
and/or degree of impairment due to a service-connected 
disability from any other diagnosed disorder, VA must 
consider all symptoms in the adjudication of the claim.  Of 
course the veteran's kidney disease is subject to periodic 
evaluations to determine the severity and appropriate rating 
at any given point in time but based upon the current record, 
despite apparent remissions, the overall disability picture 
more nearly approximates severe kidney dysfunction within the 
meaning of the applicable rating criteria.  38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Codes 7502, 7535.  And as the 
exacerbations are frequent and apparently long-lasting 
enough, an initial rating of 80 percent is warranted 
throughout the period of time at issue.  That is, a lower 
staged rating is not warranted.  Fenderson, supra. 

To the extent indicated, the appeal is allowed.  



ORDER

An initial schedular evaluation of 80 percent, but none 
greater, for diabetic nephropathy from February 6, 2001, is 
granted, subject to those provisions governing the payment of 
monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


